Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered December 4, 1991, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted based upon evidence that he sold four vials of crack cocaine to an undercover police officer for $20 during a so-called "buy and bust” operation; that within minutes of the sale the defendant and his accomplice were arrested by the backup team at the location where the transaction took place; and that the identity of the defendant as one of the sellers was confirmed by the undercover officer and another officer who had acted as the "ghost” for the undercover officer during the buy and bust operation. No drugs or money were found on the defendant when he was arrested. However, the undercover officer who made the drug *353purchase testified that he had seen the defendant enter a grocery store immediately after the transaction.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt irrespective of the fact that no drugs or money were found on his person (see, People v Rivera, 178 AD2d 620). Although the defendant contends that the undercover officer’s testimony is not worthy of belief, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94; People v Vickers, 177 AD2d 608). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]), since the evidence establishes that the defendant exchanged cocaine for money. Thompson, J. P., Bracken, Balletta and Santucci, JJ., concur.